internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc tege eb ec-plr-120750-01 date date company plan date a tax_year x y amendment amendment amendment amendment amendment dear this is in reply to a request for a ruling concerning whether for purposes of sec_162 of the internal_revenue_code certain amendments to company’s plan made after date will constitute material modifications company’s board_of directors adopted the plan on date a the purpose of the plan is to provide retirement benefits as of date benefits under the plan were calculated using a formula part of the formula plr-120750-01 another part of the formula is a third part of the formula gives a benefit to all of the individuals who may potentially be covered employees for the tax_year x were employed by company before date the plan provides generally that all plan benefits are payable from company’s general assets and participants in the plan are general creditors of company with no priority over other creditors the plan requires that if the present_value of the amount payable under the plan exceeds the present_value will be paid at the participant’s choice either to the participant in cash or a grantor_trust established by the participant as a consequence of the trust arrangement plan benefits are deductible and consequently subject_to sec_162 of the code when company funds the trust five sets of plan amendments were made to the plan since date amendment amendment amendment of the plan amendment also added was a lump sum payment option to benefits under earlier amendments a miscellaneous change allows the compensation committee to plr-120750-01 another change limits also a benefit is deleted that had applied to amendment made ministerial changes to an award that was added to the plan by an earlier amendment sec_162 of the code allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including a reasonable allowance for salaries or other compensation_for_personal_services actually rendered sec_162 of the code provides that in the case of any publicly_held_corporation no deduction is allowed for applicable_employee_remuneration with respect to any covered_employee to the extent that the amount of the remuneration for the taxable_year exceeds dollar_figure sec_1_162-27 of the income_tax regulations provides the general_rule for who is a covered_employee under the regulations a covered_employee means any individual who on the last day of the taxable_year is a the chief_executive_officer of the corporation or is acting in such capacity or b among the four highest compensated officers other than the chief_executive_officer whether an individual is the chief_executive_officer or one of the four highest compensated officers is determined pursuant to the executive compensation disclosure rules under the exchange act sec_162 of the code defines applicable_employee_remuneration with respect to any covered_employee for any taxable_year generally as the aggregate amount allowable as a deduction for the taxable_year determined without regard to sec_162 for remuneration for services performed by the employee whether or not during the taxable_year however pursuant to sec_162 the term does not include remuneration payable solely on account of the attainment of one or more performance goals but only if-- i the performance goals are determined by a compensation committee of the board_of directors of the taxpayer which is comprised of or more outside directors ii the material terms under which the remuneration is to be paid including the performance goals are disclosed to shareholders and approved by a majority of the vote before the payment of the remuneration and plr-120750-01 iii before any payment of such remuneration the compensation committee referred to in clause i certifies that the performance goals and any other material terms were in fact satisfied according to sec_1_162-27 of the regulations the deduction limit of sec_162 does not apply to any compensation payable under a written binding contract that was in effect on date sec_1_162-27 of the regulations sets forth rules for what constitutes a written binding contract that was in effect on date it provides in relevant part that the corporation must be obligated to pay the compensation if the employee performs the services and that the exception for written binding contracts in effect on date does not apply to a written binding contract that is materially modified a material modification occurs when the contract is amended to increase the amount of compensation payable to the employee if a binding written contract is materially modified it is treated as a new contract entered into as of the date of the material modification a modification of the contract that accelerates the payment of the compensation will be treated as a material modification unless the amount of compensation paid is discounted to reasonably reflect the time_value_of_money the adoption of a supplemental contract or agreement that provides for increased compensation or the payment of additional compensation is a material modification of a binding written contract where the facts and circumstances show that the additional compensation is paid on the basis of substantially the same elements or conditions as the compensation that is otherwise paid under the written binding contract however a material modification of a written binding contract does not include a supplemental payment that is equal to or less than a reasonable cost-of-living increase over the payment made in the preceding year under that written binding contract in this case changes made to the plan by amendment sec_1 and do not increase compensation and there is no material modification to the plan whether in amendment the supplemental benefit that has the potential to increase participants’ benefits by y is a material modification requires a determination of whether the increase comes within a reasonable amount for a cost-of-living increase a factual determination such as this is to be made by the internal_revenue_service office having examination jurisdiction over company’s tax_return based on the facts submitted we rule that amendment sec_1 and made to the plan after date do not materially modify the plan as it existed on date consequently any amounts contributed to the grantor trusts of covered employees to fund benefits under the plan that may result from amendment sec_1 and are not applicable_employee_remuneration for purposes of sec_162 of the code this ruling is directed only to the taxpayer who requested it sec_6110 plr-120750-01 of the code provides that it may not be used or cited as precedent except as specifically ruled above no opinion is expressed as to the federal tax consequences of the transaction described above under any other provision of the code sincerely yours _________________________ robert b misner assistant chief executive compensation branch office of division counsel associate chief_counsel tax exempt and government entities enclosure copy for sec_6110 purposes
